TYSON, J.
Action of detinue for a piano.
The special plea interposed by defendant was bad and the demurrer should have been sustained to it. The mere bringing of an action by plaintiff for the purchase price of a piano and recovering a judgment therefor, which is not averred to have been paid, does not operate to divest the plaintiff of its title to the property. This point was expressly decided by this court in Tomason v. Lewis, 103 Ala. 426, 15 So. Rep. 830. There is a dictum in Davis v. Millings, 141 Ala. 378, 37 So. Rep. 737, consisting of a quotation from the Encyclopedia of Law which is opposed to this view, but which is not the law in this jurisdiction.
Beversed and remanded.
Haralson, Dowdell, Simpson and Denson, JJ., concurring.